El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La corte inferior denegó una moción solicitando un nuevo juicio. En lo que concernía a la nueva prueba descubierta, bubo tan poca demostración adecuada por el apelante que no es necesario considerar seriamente la moción. [2] Si los temores de testigos particulares impidieron que éstos fuesen descubiertos antes del juicio, el becbo de este estado mental de los testigos debe exponerse claramente y ser apreciado por la corte. [3] Guando la moción de nuevo juicio se funda en la apreciación de la prueba, la argumentación en esta corte debe convencernos, y no guardar silencio respecto a por qué se debía dar crédito a unos testigos y a otros no.
El excluir los testigos de la sala de la corte queda a la discreción de la corte, y el apelante debe convencernos de lo contrario no con manifestaciones generales, sino demostrando que bubo un abuso y que se cometió una injusticia. • ■ [5] Recientemente bemos tenido ocasión de indicar en varios casos lo que El Pueblo debe hacer cuando es sorprendido por la declaración de un testigo. El Pueblo v. González, (No. 2906), 36 D.P.R. 248; El Pueblo v. Plata, (No. 3959),. 36 D.P.R. .590. Aquí surgió una verdadera sorpresa cuando el perjudicado negó tener conocimiento de la persona que le *869había becbo un disparo de revólver. Las declaraciones ante-riores del testigo fueron leídas al jurado y el apelante en realidad no se queja de que no hubiera fundamento debido para la presentación de estas declaraciones. De lo que sí se queja el apelante es que se obligó al testigo a hacer las mani-festaciones que finalmente hizo y que a su abogado no se le dió oportunidad para presentar las debidas objeciones. De la actitud y modo de conducirse del testigo, la corte pudo determinar si él trataba o no de evadir contestar las preguntas que se le hacían. El juez no estaba equivocado al insistir en que el testigo contestara, y no le impidió al abogado que formulara objeciones. Se hizo que el testigo admitiera la verdad de sus manifestaciones anteriores sin coerción inde-bida.’
El apelante se queja de que la corte dejó de instruir al jurado debidamente respecto a duda razonable. No se tomó excepción, y quizás si las instrucciones en su totalidad hubiesen sido bastante claras, no nos habríamos detenido en este señalamiento de error. La corte estuvo equivocada al decir que “a todo hombre se le presume inocente, pero esta presunción de inocencia no es que se haya de considerar al hombre inocente del delito de que se le acusa.” Esta es una clara contradicción de expresión. Lo que tal vez la corte quiso decir fué que la presunción de inocencia no persistía ante prueba fuera de duda razonable o que la presunción de inocencia podía ser controvertida, pero las palabras, tal como fueron pronunciadas, inducían a error.
Aún más erróneas fueron las observaciones de la corte respecto a la preponderancia de la prueba. En un juicio criminal no hay lugar a hablar de preponderancia de la prueba. Tal manifestación corresponde a un juicio civil. En un juicio criminal el acusado debe ser convicto en virtud de prueba fuera de una duda razonable. La corte finalmente dijo algo a este efecto, pero el hacer referencia a la preponderancia de la prueba fué erróneo, inducía a malas interpretaciones, y era perjudicial. Es evidente que puede aún surgir una duda *870razonable aunque baya una preponderancia de prueba a favor de El Pueblo.
La corte también manifestó al jurado que la prueba del fiscal era “clara, corta y sobre el mismo becbo y punto en cuestión. ’ ’ Sin embargo, las instrucciones en su totalidad no nos convencen de que la corte manifestara al jurado que debía creer a los testigos de El Pueblo, sino de que meramente se llamó la atención al becbo de que la prueba ofrecida era directa, sucinta y breve.
Cuando, como en este caso, la prueba tiende a demostrar un ataque con intención de cometer homicidio, el apelante no nos convence con citas de autoridades o de algún otro modo que la corte esté obligada a instruir al jurado sobre el delito de acometimiento y agresión con circunstancias agravantes.
Por los errores cometidos al instruir acerca de duda razo-nable y sobre la preponderancia de la prueba, se revoca la sentencia apelada y■ se ordena la celebración de un nuevo juicio.